TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2016



                                     NO. 03-15-00464-CV


                    Victory Cheval Holdings, LLC; Garrett Jennings; and
                        Castle Crown Management, LLC, Appellants

                                                v.

Dennis Antolik; Victor Antolik; and Cheval Manor, Inc. d/b/a Austin Polo Club, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on July 16, 2015. The

parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.